Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 1 of 34 Page ID
                                 #:3583




                         EXHIBIT B
                             Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 2 of 34 Page ID
                                                              #:3584

                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District

Councilmember:               Gil Cedillo
Council District:            1

Size of District (square miles)                                                    15.8 sq mi
Unsheltered Homeless Population                                                    2,385
Unsheltered Homeless Population within 500 feet of the Freeway                     430



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                      Within 500' of Freeway
Priority                      Address                                           # of Residents             Description
                                                      (Y/N)
1                             6th/ Beaudry- Obj ID 43 Y                         25                         large encampments multiple structures
2                             14th/ Oak St- Obj ID 44 Y                         15                         large encampments mutiple structures
                              Ave 19/ 110fwy- Obj ID
3                                                     Y                         10 - vehicles              large encampments and numerous vehicle dwellers
                              114
                              5fwy/ Pasadena Ave- Obj
4                                                     Y                         5 - vehicles               large encampments and numerous vehicle dwellers
                              ID 118
                              North Central Dog Park-
5                                                     Y                         10 - vehicles              large encampments and numerous vehicle dwellers
                              Obj ID 124
                              Ave 52/ 110fwy-Obj ID
6                                                     Y                         5 - vehicles               large encampments and numerous vehicle dwellers
                              126

Interventions in Development

List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type                 Location                   Capacity                   Description               Target Encampment(s)   Opening Date
Permanent Housing: Non-
                             S. Elden Ave. CA 90006     93                                                                          1/20/2021
Prop HHH - PSH
                                                                                   State approved Homekey
Interim Housing              W. 7th St.                 91
                                                                                   application


                                                                                                                                                   1
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 3 of 34 Page ID
                                                             #:3585


Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type                Proposed Location         Proposed Capacity      Description            Target Encampment(s)
Rapid Rehousing/Shared
                            S. Columbia Ave           20-60                  Privately owned building 5-14% of encampments
Housing
Rapid Rehousing/Shared
                            N/A                       TBD
Housing
Interim Housing             N/A                       TBD




                                                                                                                             2
                          Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 4 of 34 Page ID
                                                           #:3586
                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Paul Krekorian
Council District:          2

Size of District (square miles)                                                  25.0 sq mi
Unsheltered Homeless Population                                                  1,613
Unsheltered Homeless Population within 500 feet of the Freeway                   203


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
                           Lankershim/Riverside --
1                                                  Y                          30
                           134 fwy
                           Laurel Canyon/Erwin --
2                                                  Y                          60
                           170 fwy
                           Moorpark/Bellflower --
3                                                  Y                          20
                           170 fwy
                           Strathern Park West/170
4                                                  Y                          50
                           fwy
                           12240 Archwood st. --
5                                                  Y                          40
                           170fwy
6                          10835 Chandler Blvd.    N                          10
7                          11476 Hatteras st.      N                          15
8                          7241 Ethel Ave.         N                          20
9                          7135 Woodman Ave.       N                          10
10                         7880 San Fernando Rd. N                            100

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)    Opening Date
A Bridge Home               Raymer St.                   85                          Open                    Within catchment area   7/16/2020
A Bridge Home               Van Nuys Blvd.               100                         Open                    Within catchment area   8/17/2020
Permanent Housing: Non-
                        Simpson Ave.                  83                         Open                        TBD                     8/17/2020
Prop HHH - Affordable

                                                                                                                                                          3
                         Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 5 of 34 Page ID
                                                          #:3587
                                                                             Tiny Home Village on City-
Interim Housing           Chandler Blvd.            75                                                  1, 3, 6                 2/1/2021
                                                                             owned site
                                                                             Tiny Home Village on City-
Interim Housing           Laurel Canyon Blvd.       200                                                 2, 5, 8, 9              4/25/2021
                                                                             owned site
                                                                             Tiny Home Village on
Interim Housing           Saticoy St.               150                                                 4, 8, 9                 5/21/2021
                                                                             City/Caltrans-owned site
Rapid Rehousing/Shared                                                       LAHSA-coordinated unit
                       N/A                          TBD                                                 TBD                     N/A
Housing                                                                      placements

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description                 Target Encampment(s)
Safe Parking             Ventura Blvd.             25 Cars or TBD RVs        County-owned lot            TBD




                                                                                                                                            4
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 6 of 34 Page ID
                                                             #:3588

                                                                     City of Los Angeles
                                                             Sheltering Plan by Council District

Councilmember:            Bob Blumenfield
Council District:         3

Size of District (square miles)                                               36.6 sq mi
Unsheltered Homeless Population                                               813
Unsheltered Homeless Population within 500 feet of the Freeway                14



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
                                                                              currently none, but in    underpass encampment where people were given
1                          Winnetka Ave at 101 fwy Y
                                                                              past up to 30             shelter in LAHSA pilot Oct 2020
                                                                              at least 10, in the past  underpass encampment where people were given
2                          Corbin Ave at 101 fwy   Y
                                                                              has been more             shelter in LAHSA pilot Oct 2020, currently
                           LA River at Winnetka,
                                                                                                        LA River zone, particularly the bikeway, street
                           (length from Canoga to
3                                                  N                          approximately 20-40       underpasses, property that is owned by City, some
                           White Oak including
                                                                                                        by County in flood control district
                           DeSoto, Tampa)
                           Eton and Vanowen                                                             River adjacent area where encampment spills onto
4                                                  N                          12-15
                           (Canoga Park)                                                                private property near Orange Line
                           6 other underpasses in
                           CD3 = Burbank, Tampa,                              currently none, but in    underpass encampments where people were given
5                                                  Y
                           DeSoto, Canoga,                                    past up to 15             shelter in LAHSA pilot Oct 2020
                           Topanga, Shoup
                                                                                                        residential area with two large RVs and four
                           Don Pio and Costanso
6                                                  Y                          approximately 7           separate sleeping areas including the adjacent
                           (near DeSoto underpass)
                                                                                                        LADOT parking lot, including seniors and veterans.
                           Vassar and Califa (near                                                      numerous tents on sidewalk on Vassar and the
7                                                  N                          5-7 people
                           Warner Ranch Park)                                                           adjacent private property


                                                                                                                                                    5
                             Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 7 of 34 Page ID
                                                              #:3589

                           Saticoy and Reseda Blvd
8                                                     N                          2                           tents on sidewalk
                           (Reseda)
                           Deering Circle at                                                                 tents and structures near the Orange Line, property
9                                                     N                          approximately 7
                           Independence Ave                                                                  owned by Metro, DWP, or City
                           Deering Ave at Deering                                                            vehicles and structures on sidewalk and public right
10                                                    N                          approximately 6
                           Court                                                                             of way
                           Winnetka Ave and                                                                  Winnetka Rec Center, shelters built on baseball
11                         Roscoe (Winnetka Rec       N                          at least 15                 diamond and bleachers and tents near the on site
                           Center)                                                                           child care
                           Bassett at DeSoto and at                                                          tents and structures on sidewalk and areas that are
12                                                    N                          15-20
                           Owensmouth                                                                        owned by LA County or LA City

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)     Opening Date
                                                                                                             Within catchment area of
A Bridge Home              Canoga Ave.                80                         Shelter                                              2/1/2021
                                                                                                             Canoga Park

Safe Parking               Jordan Ave., Canoga Park 25                           City-owned site             TBD                       2/1/2021
                                                                                 Pallet shelters in SW       TBD, to include Reseda
Interim Housing            Vanowen St., Reseda        101                                                                              Apr 2021
                                                                                 parking area                area of LA River
Interim Housing            Topham St.                 148                        Pallet Shelters             TBD                       Apr 2021
Interim Housing            Reseda Blvd                75                         Project Homekey Site        TBD / River               Currently Operating
Interim Housing            Topanga Canyon             52                         Project Homekey Site        TBD / River               Currently Operating
                                                                                                             Winnetka, Corbin and all
                                                                                                             CD3 Underpass Areas per
Rapid Rehousing/Shared Winnetka / Corbin                                         LAHSA Pilot Program
                                                      59                                                     LAHSA pilot project,      October 2020
Housing                Underpass                                                 with LA Family Housing
                                                                                                             permanent placement of
                                                                                                             59 individuals is ongoing


Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity             Description                 Target Encampment(s)



                                                                                                                                                         6
                        Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 8 of 34 Page ID
                                                         #:3590

                      Ventura Blvd. Woodland                Safe Parking on Vacant
Safe Parking                                 TBD                                     Freeway Encampment Dwellers along 101 Highway
                      Hills                                 lot
Rapid Rehousing/Shared
                       N/A                  TBD                                      TBD, LAHSA/LA Family Housing control
Housing




                                                                                                                            7
                             Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 9 of 34 Page ID
                                                              #:3591

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Nithya Raman
Council District:          4

Size of District (square
                                                                                 41.0 sq mi
miles)
Unsheltered Homeless
                                                                                 1,136
Population
Unsheltered Homeless
Population within 500                                                            46
feet of the Freeway


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
1                          Los Feliz Blvd./5 Freeway Y                           32                          near Griffith Park/LA River/bikepath
                           Riverside Dr./Hyperion
2                                                     Y                          13                          near LA River/bikepath
                           Bridge
                           101 Freeway/Cahuenga
3                                                     Y                          15                          underpass
                           Blvd.
                           101 Freeway/Franklin
4                                                     Y                          4                           underpass -- only north side of street is CD4
                           Ave.
5                          6538 Bella Vista Wy        Y                          3                           near Cahuenga/101 underpass
6                          Lankershim/134             Y                          15
7                          Moorpark/101               Y                          15

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)       Opening Date



                                                                                                                                                             8
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 10 of 34 Page ID
                                                             #:3592

Permanent Housing: Prop
                        N. McCadden                26                        Transitional Age Youth                               1/14/2021
HHH
Permanent Housing: Prop
                        N. Las Palmas              98                        Seniors                                              1/14/2021
HHH
                                                                                                          Encampments 1-5 are
A Bridge Home            Riverside Dr.             100                       Open                                                 7/28/2020
                                                                                                          within catchment area
                                                                             Private site - building
A Bridge Home            Riverside Dr.             80                        conversion, construction                             4/1/2021
                                                                             about to start
Safe Parking             Oxnard St.                14                        RV Parking in federal land                           3/1/2021


Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description                  Target Encampment(s)
Interim Housing          N. Sepulveda              40                        Federal Land
Rapid Rehousing/Shared
                         N/A                       TBD                                                    101 and 134 Freeway encampments in the Valley
Housing




                                                                                                                                                  9
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 11 of 34 Page ID
                                                              #:3593

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Paul Koretz
Council District:          5

Size of District (square miles)                                                  37.5 sq mi
Unsheltered Homeless Population                                                  846
Unsheltered Homeless Population within 500 feet of the Freeway                   94



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                      Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                      (Y/N)
                           Cotner Ave. between
1                                                     Y                       approx. 50                primarily sidewalk campers, but some embankment
                           Olympic and SM
                           north side of Venice Blvd.
2                                                     Y                       approx. 25                sidewalk under freeway overpass
                           at 405
                           Balboa Blvd. under the
3                                                     Y                       approx. 10                sidewalk under freeway overpass
                           101
4                          White Oak under the 101 Y                             approx. 10                  sidewalk under freeway overpass
                           Hayvenhurst under the
5                                                     Y                          approx. 10                  sidewalk under freeway overpass
                           101
6                          Balboa at Clark            Y                          approx. 10                  sidewalk near bus stop about 450 feet from 101
7                          National at 10             Y                          approx. 20                  sidewalk under freeway overpass

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampments       Opening Date
A Bridge Home               S. La Cienega                54                          Targeted for families                            Opened 7/6/2020
Permanent Housing: Non-
                            W. Pico Blvd.                48                          Seniors and veterans                             Opened 12/1/2020
Prop HHH - PSH


                                                                                                                                                      10
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 12 of 34 Page ID
                                                             #:3594

                                                                             Privately owned parking                             TBD (approved in CAO
Safe Parking             National Blvd.            30
                                                                             lot                                                 report)

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description                 Target Encampments
Rapid Rehousing/Shared
                         N/A                       TBD                                                   Venice/405 and others, per LAHSA
Housing
                                                                             publicly owned, consider
Interim Housing          Wilshire Blvd.            25
                                                                             for pallet shelters
Interim Housing          W. Olympic Blvd.          80                        privately owned.
Interim Housing          S. Sepulveda Blvd.        TBD
                                                                             Use part of underutilized
Interim Housing          Motor Avenue              TBD
                                                                             parking lot
                                                                             privately owned,
Interim Housing          Venice Blvd.              TBD                       potential leasing
                                                                             opportunity
                                                                             privately owned,
Interim Housing          S. La Brea Ave.           TBD                       potential leasing
                                                                             opportunity
Interim Housing          Irene St. Lot             TBD                       MTA Lot
                                                                             privately owned,
Interim Housing          S. Sepulveda Blvd.        TBD                       potential leasing
                                                                             opportunity
                                                                             privately owned,
Interim Housing          Venice Blvd.              TBD                       potential leasing
                                                                             opportunity
                                                                             privately owned,
Interim Housing          N. Fairfax Ave.           TBD                       potential leasing
                                                                             opportunity
                                                                             privately owned,
Interim Housing          W. Olympic Blvd.          TBD                       potential leasing
                                                                             opportunity



                                                                                                                                                11
                   Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 13 of 34 Page ID
                                                     #:3595

                                                       privately owned,
Interim Housing   S. Fairfax Ave.       TBD            potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   S. Fairfax Ave.       TBD            potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   S. Fairfax Ave.       TBD            potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   W. Pico Blvd.         TBD            potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   Melrose Blvd.         62             potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   S Robertson           TBD            potential leasing
                                                       opportunity
                                                       privately owned,
Interim Housing   W Santa Monica Blvd   TBD            potential leasing
                                                       opportunity




                                                                                                    12
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 14 of 34 Page ID
                                                             #:3596

                                                                     City of Los Angeles
                                                             Sheltering Plan by Council District

Councilmember:            Nury Martinez
Council District:         6

Size of District (square miles)                                                27.2 sq mi
Unsheltered Homeless Population                                                                    1,672
Unsheltered Homeless Population within 500 feet of the Freeway                                       125


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                    Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                    (Y/N)
                           8300 San Fernando Rd.                                                        Multple RV's with vehicle dwelling and
1                                                   Y                         30
                           Sun Valley                                                                   encampments
                           8085 Webb Ave. Sun
2                                                   N                         4                         Encampments
                           Valley
                           11111 Strathern Ave. Sun
3                                                   N                         1                         Encampments
                           Valley
4                          13253 Wingo St. Arleta Y                           15                        Encampments between State and City Property
5                          9661 Sharp Ave. Arleta Y                           15                        Encampment on State Property
                           7744 Lankershim Blvd.
6                                                   N                         2                         Encampments next to Bus Stop
                           Nrth Hollywood
                           7667 Simpson Ave. Nrth
7                                                   N                         2                         Encampments
                           Hollywood
                           11201 Penrose St. Sun
8                                                   Y                         15                        Multple RV's with vehicle dwelling
                           Valley
                           11545 Tuxford St. Sun
9                                                   Y                         20                        Multple RV's with vehicle dwelling
                           Valley




                                                                                                                                                     13
      Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 15 of 34 Page ID
                                        #:3597

     8961 Laurel Canyon Blvd.
10                              Y         5                  Encampments between State and City Property
     Sun Valley
     12144 Wicks St. Sun
11                              Y         3                  Encampment next to pedestrian bridge
     Valley
     8841 O'melveny Ave. Sun
12                              Y         3                  Encampment next to pedestrian bridge
     Valley
     8707 Lankershim Blvd.
13                              Y         5                  Encampment off the on-ramp
     Sun Valley
     13745 Saticoy St.                                       Multple RV's with vehicle dwelling and
14                              N         5
     PaNrama City                                            encampments
     13927 Saticoy St                                        Multple RV's with vehicle dwelling and
15                              N         5
     PaNrama City                                            encampments
     7651 Woodman Ave.                                       Multple RV's with vehicle dwelling and
16                              N         5
     PaNrama City                                            encampments
     14757 Arminta Ave.
17                              N         10                 Encampment in alley
     PaNrama City
     7855 Van Nuys Blvd.
18                              N         10                 Encampment on median
     PaNrama City
     7801 Van Nuys Blvd.
19                              N         10                 Encampment on median
     Panroama City
     14719 Plummer St.
20                              N         10                 Encampments, vehicle dwelling and tresspassing
     PaNrama City
     6609 Van Nuys Blvd. Van
21                              N         5                  Encampment
     Nuys
22   6633 Van Nuys. Van Nuys N            10                 Encampment
     14532 Gilmore St. Van
23                            N           15                 Encampments by City Parking lot
     Nuys
     14606 Friar St. Van Nuys
24                                        5                  Encampments by City Parking lot
     (On Vesper Ave.




                                                                                                      14
      Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 16 of 34 Page ID
                                        #:3598

     14607 Sylvan St. Van
25                                        5                  Encampments by City Parking lot
     Nuys (on Vesper Ave.)
     14402 Gilmore St. Van
26                            N           10                 Encampments by City Parking lot
     Nuys
     7111 Sepulveda Blvd.                                    Multiple Encampments tresspassing on private
27                            N           30
     Van Nuys                                                property
     14447 Aetna St. Van
28                            N           10                 Encampments
     Nuys
     14320 Aetna St. Van
29                            N           10                 Encampments
     Nuys
     14346 Bessemer St. Van
30                            N           10                 Encampments
     Nuys
     14165 Bessemer St. Van
31                            N           10                 Encampments
     Nuys
     6101 Cedros Ave. Van
32                            N           5                  Encampments
     Nuys
     156600 Victory Blvd.
33                            Y           10                 Multiple encampments by the bike path
     Lake Balboa
     5941 Woodley Ave. Lake
34                            N           10                 Multiple encampments by the Apollo Airfields
     Balboa
     15901 Burbank Blvd.
35                            N           20                 Multiple Encampment along the LA River
     Lake Balboa
     6300 Balboa Blvd. Lake
36                            N           5                  Mutlple Encampment along Bull Creek
     Balboa
     8100 Haskell Ave. Van
37                            Y           30                 Encampment under I-405 and railroadtracks
     Nuys
     15611 Parthenia Ave.
38                            Y           20                 Encampment under the I-405
     North Hills
     15607 Roscoe Blvd.
39                            Y           10                 Encampment by on ramp of I-405
     North Hills




                                                                                                      15
                             Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 17 of 34 Page ID
                                                               #:3599

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description               Target Encampments      Opening Date
A Bridge Home               Aetna St.                    70                          Open                                              8/14/2020
Permanent Housing: Non-
                            W. Arminta St.               110                         Arminta Square                                    6/1/2021
Prop HHH - PSH
Interim Housing             Woodman                      74                          senior home acquisition                           4/1/21
Interim Housing             Sepulveda (a)                59                          motel acquisition                                 4/1/21
Interim Housing             Sepulveda (b)                51                          motel acquisition                                 4/1/21

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity              Description                  Target Encampment(s)
Interim Housing          San Fernando Rd.          25                             Publicly-owned               Encampments along I-5
Interim Housing          Paxton St.                20                             Privately-owned              Encampments along the I-5 and Plummer St.
Safe Parking             San Fernando Rd.          30                             20,000 Sq ft/City-owned      Encampments along I-5
Safe Parking             Erwin St.                 40                             Metro                        Encampments in Van Nuys/Lake Balboa by the I-405
Rapid Rehousing/Shared
                         N/A                       TBD
Housing




                                                                                                                                                       16
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 18 of 34 Page ID
                                                              #:3600

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Monica Rodriguez
Council District:          7

Size of District (square miles)                                                  54.1 sq mi
Unsheltered Homeless Population                                                  677
Unsheltered Homeless Population within 500 feet of the Freeway                   134


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
                           118 Freeway Paxton St./                                                      Over 20 tents and makeshift shelters under the
1                                                  Y                          55
                           Bradley Ave.                                                                 freeway overpass and along both edges reaching
                           Big Tujunga Wash, under
                                                                                                        Makeshift structures built within the Wash under
2                          210 fwy and Foothill    Y                          20-25
                                                                                                        the freeway overpasses/bridges.
                           bridges
                           Sepulveda / 118 fwy                                                          Tents along the underpass. Between the freeway
3                                                  Y                          20-25
                           underpass and offramp                                                        exit and Pizza Hut structure in Caltrans ROW.
                           118 fwy between Bradley                                                      Caltrans right of way parallel to 118 freeway behind
4                                                  Y                          8-10
                           and Herrick                                                                  business that face Paxton St. Various tents along
                           118 fwy Devonshire                                                           5 tents on Caltrans property, large quantities of
5                                                  Y                          12
                           onramp/offramp                                                               property and debris. About 4 individuals under the
                           12966 Arroyo St /                                                            Encampement made up of vehicle and tents, large
6                                                  Y                          2-5
                           Foothill Blvd.                                                               quantities of property.
7                          14801 Rinaldi / 5 fwy   Y                          2                         Two tents and property.
8                          210 fwy/Hubbart St      Y                          6                         Approx. 6 tents

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampments   Opening Date
A Bridge Home               Arroyo St.                   85                                                                       8/3/2020

                                                                                                                                                   17
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 19 of 34 Page ID
                                                             #:3601

Permanent Housing: Prop
                        W. Foothill Blvd.          48                                                                   12/30/2020
HHH
Interim Housing         Good Nite Inn              87                        Project Homekey   Under Assessment         3/31/2021

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description       Target Encampment(s)
Rapid Rehousing/Shared                                                                         Sepulveda / 118 fwy, Big Tujunga Wash, under 210
                         N/A                       200
Housing                                                                                        and Foothill bridges, 118 fwy / Devonshire ramps




                                                                                                                                        18
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 20 of 34 Page ID
                                                              #:3602

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

                           Marqueece Harris-
Councilmember:
                           Dawson
Council District:          8

Size of District (square miles)                                                  16.0 sq mi
Unsheltered Homeless Population                                                  1540
Unsheltered Homeless Population within 500 feet of the Freeway                   84


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
                           88th Pl, b/t Grand &
1                                                  Y                          25                        Freeway Underpass
                           Flower St.
                           Colden Ave, b/t Grand &
2                                                  Y                          25                        Freeway Underpass
                           Flower St.

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)   Opening Date
Permanent Housing: Prop                                                              Western Avenue
                            S. Western Ave.              33 Units                                            TBD                    Early 2021 - TBD
HHH                                                                                  Apartments
                            EC Motel
Interim Housing                                          31 Units                    Project Homekey         TBD                    3/31/2021
                            Western Avenue

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity             Description                 Target Encampment(s)




                                                                                                                                                       19
                       Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 21 of 34 Page ID
                                                         #:3603

                                                           There are 12 smaller
                                                           shelters that serve CD8,
                                                           and we will work to
Interim Housing       Various           36                                          TBD
                                                           identify openings for
                                                           relocations from freeway
                                                           encampments
Rapid Rehousing/Shared
                       TBD              TBD                LAHSA RRH Program       TBD
Housing




                                                                                                        20
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 22 of 34 Page ID
                                                              #:3604

                                                                      City of Los Angeles
                                                              Sheltering Plan by Council District

Councilmember:            Curren Price
Council District:         9

Size of District (square miles)                                                 13.0 sq mi
Unsheltered Homeless Population                                                 2,638
Unsheltered Homeless Population within 500 feet of the Freeway                  482



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
1                          4500-5700 Grand Ave     Y                          est 100                   primarily tent structures
2                          4900-5700 Flower St     Y                          est 50                    primarily tent structures
3                          5900-6300 Grand Ave     Y                          est 30                    primarily RVs
4                          6900-8400 Grand Ave     Y                          est 80                    80% RVs, 20% tents
5                          3500-3900 Grand Ave     Y                          est 35                    tent structures

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Address                      Capacity                    Description             Target Encampments      Opening Date
A Bridge Home               Figueroa St.                 30                          Family shelter          within catchment area   2/22/2021
                                                                                     Privately-owned by non-
Interim Housing             Long Beach Ave.              Up to 200                                                                   TBD
                                                                                     profit
                                                                                     Privately-owned by non-
Interim Housing             S. Central Ave.              Up to 91                                                                    TBD
                                                                                     profit
                                                                                     Privately-owned by non-
Interim Housing             W. Slauson Ave.              Up to 210                                                                   TBD
                                                                                     profit
Permanent Housing: Non-
                            E. 35th St.                  74                                                                          1/31/2021
Prop HHH - PSH




                                                                                                                                                     21
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 23 of 34 Page ID
                                                             #:3605

Permanent Housing: Non-
                        S. Figueroa St.            160                       In Development                        4/1/2021
Prop HHH - PSH
Permanent Housing: Prop
                        S. Main St.                50                                                              11/20/2020
HHH
Permanent Housing: Prop
                        S. Figueroa St.            57                                                              1/29/2021
HHH
Permanent Housing: Prop
                        S. Hoover St.              37                                                              6/30/2021
HHH
Safe Parking            S. Figueroa St.            30                        Safe Parking                          11/2/2020
Safe Parking            S. Central Ave.            10                        In Development                        1/14/2021

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description      Target Encampments
Rapid Rehousing/Shared
                         N/A                       TBD
Housing
Interim Housing (Pallet
                         W. Slauson                75                        Caltrans-owned
Shelters)




                                                                                                                                22
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 24 of 34 Page ID
                                                              #:3606

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Mark Ridley Thomas
Council District:          10

Size of District (square miles)                                                  14.5 sq mi
Unsheltered Homeless Population                                                  1084
Unsheltered Homeless Population within 500 feet of the Freeway                   77



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                   (Y/N)
                           Venice and the I-10
1                                                  Y                                                    mostly tents; some living in cars
                           Freeway
                           Washington and the I-10
2                                                  Y                                                    mostly tents; some living in cars
                           Freeway
                           Western and the I-10
3                                                  Y                                                    mostly cars; some living in tents
                           Freeway
4                          Koreatown               N                                                    tent encampments
5                          Leimert Park            N                                                    mostly cars

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Address                      Capacity                    Description             Target Encampment(s)   Opening Date
Permanent Housing: Non-
                            W. Washington Blvd.          17                          In development                                 8/25/2021
Prop HHH - PSH
Permanent Housing: Non-
                            S. Buckingham Rd.            103                         Complete                                       11/26/21
Prop HHH - PSH
                                                                                                             Western and I-10 -
A Bridge Home              S. Western Ave.            15                         Complete                                            9/24/20
                                                                                                             women and children only



                                                                                                                                                     23
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 25 of 34 Page ID
                                                             #:3607

A Bridge Home            La Fayette Pl.            70                        completing construction Koreatown             TBD, 2021
Interim Housing          Adams Blvd.               23                        motel acquisition                             4/1/2021

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description            Target Encampment(s)
Rapid Rehousing/Shared
                         N/A                       TBD
Housing




                                                                                                                                       24
                             Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 26 of 34 Page ID
                                                               #:3608

                                                                       City of Los Angeles
                                                                  Council District Sheltering Plan

Councilmember:             Mike Bonin
Council District:          11

Size of District (square miles)                                                    63.8 sq mi
Unsheltered Homeless Population                                                    2,224
Unsheltered Homeless Population within 500 feet of the Freeway                     92


 Target Encampments
Identify the key encampments within your district that should be addressed in the Sheltering Plan.
Priority                Location                    Within 500' of Freeway # of Residents                        Description
1                       Rose/Penmar                 N                          80                                Encampment abuts golf course and is adjacent to
2                       405 at Venice/Globe         Y                          25 (in CD11)                      Mar Vista. Encampment flows underneath the 405,
3                       Pico/Centinela              Y                          10                                Encampment near 405. Adjacent to SM.
4                       Barry/Gateway at the 10 Y                              5-10                              Small encampment under the 10.

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description                 Target Encampment(s)    Opening Date
Permanent Housing: Non- S. Grand View Blvd.              50                                                      TBD                     11/19/2021
Safe Parking                Iowa Ave.                    25                          Expansion of Safe Parking   TBD                     10/1/2020
Safe Parking                Lincoln Blvd.                25                          Expansion of Safe Parking   TBD                     10/6/2020
Interim Housing             Super 8 LAX                  44                          Project Homekey             TBD                     By 3/16/2021
Interim Housing             Ramada Inn                   33                          Project Homekey             TBD                     By 3/16/2021
Rapid Rehousing/Shared N/A                               TBD                         LAHSA-coordinated unit      TBD

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity               Description                   Target Encampment(s)
Interim Housing          TBD                       TBD                             Parking lot                   All
Safe Camping             parking lot               TBD                             Parking lot                   All




                                                                                                                                                        25
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 27 of 34 Page ID
                                                              #:3609

                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District

Councilmember:             John Lee
Council District:          12

Size of District (square miles)                                                   58.7 sq mi
Unsheltered Homeless Population                                                   583
Unsheltered Homeless Population within 500 feet of the Freeway                    17



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500' of Freeway
Priority                   Location                                           # of Residents            Description
                                                   (Y/N)
                           118 and 405 Freeway
1                                                  Y                          17                        Tents and RVs
                           Adjacent
                           Balboa - Devonshire -
2                                                  N                          20                        Tents
                           Petit
                           Plummer - Jordan -
3                          Nordhoff (at            N                          50                        Tents and RVs
                           Owensmouth)
                           Nordhoff Pl - Oakdale
4                                                  N                          30                        Tents and RVs
                           Ave
5                          Hayvenhurst-Schoenborn N                               50                         Tents and RVs


Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.

Project Type               Location                   Capacity                    Description                Target Encampments     Opening Date
Safe Parking               Wilbur Ave.                20                          Metro/City Owned                                  TBD
Interim Housing            Devonshire St.             76                          Privately owned
Interim Housing            Parthenia St.              107                         Privately owned


                                                                                                                                                     26
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 28 of 34 Page ID
                                                             #:3610


Proposed Additional Interventions

What other interventions do you want to consider for your Sheltering Plan?

Project Type           Proposed Location           Proposed Capacity         Description   Target Encampments
Rapid Rehousing/Shared
                       N/A                         120
Housing




                                                                                                                27
                                  Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 29 of 34 Page ID
                                                            City of Los Angeles
                                                                          #:3611
                                                                Sheltering Plan by Council District

Councilmember:             Mitch O'Farrell
Council District:          13

Size of District (square miles)                                                    13.6 sq mi
Unsheltered Homeless Population                                                    2,402
Unsheltered Homeless Population within 500 feet of the Freeway                     468


Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                    Within 500' of Freeway
Priority                   Address                                            # of Residents            Description
                                                    (Y/N)
1                          Echo Park Lake           N - some parts Y          60                        Tent Encampments & RVs on all sides of lake
                           Hollywood US-101                                                             City Sidewalks, Caltrans property
2                                                   Y                         146
                           Corridor                                                                     (Cahuenga/Gower/Bronson/
3                          Alvarado St/US-101       Y                         30                        On sidewalks of 101 underpass & Caltrans property
                           Hoover St/John St/Virgil                                                     City Sidewalks under US-
4                                                   Y                         60
                           Ave/US-101                                                                   101
5                          Shatto Pl/4th Street     N                         51                        City Sidewalks
                           East Hollywood US-101                                                        City Sidewalks/Caltrans property (Santa Monica
6                                                   Y                         30
                           Corridor                                                                     Blvd)
7                          Verdugo Road/2 Frwy      Y                         10                        Sidewalks under 2 freeway

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
Project Type                Location                     Capacity                    Description                Target Encampment(s)   Opening Date
Interim Housing             N. Alvarado St.              74                          Privately owned lot        All - Echo Park Lake
Interim Housing             Hollywood Blvd.              30                          Privately owned building   All - Hollywood/101    By 4/16/2021
Interim Housing             W. 3rd St.                   41                          Project Homekey            All                    By 4/16/2021
Permanent Housing: Non-
                            S. Rampart Blvd.             23                          Supportive Housing         All                    10/30/2020
Prop HHH - PSH
Safe Parking                Santa Monica Blvd.           10                          City owned lot             All - Car dwellers     By 4/16/2021
Safe Parking                Cole Ave.                    10                          LADWP owned lot            All - Car dwellers



                                                                                                                                                        28
                                Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 30 of 34 Page ID
Rapid Rehousing/Shared                                         LAHSA-coordinated
                                                                  #:3612         unit
                       N/A                         TBD                                               TBD                     N/A
Housing                                                                      placements

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description              Target Encampment(s)
Interim Housing          Cole Ave.                 TBD                       RAP owned park           All
Interim Housing          Santa Monica Blvd.        TBD                       Privately owned building TBD




                                                                                                                                   29
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 31 of 34 Page ID
                                                              #:3613

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Kevin De Leon
Council District:          14

Size of District (square miles)                                                  24.2 sq mi
Unsheltered Homeless Population                                                  5,191
Unsheltered Homeless Population within 500 feet of the Freeway                   622



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                   Within 500 of Freeway
Priority                   Location                                           # of Residents            Description
                                                   (Y/N)
1                          10 fwy and San Pedro    Y                          16                        Encampents on Both Side of San Pedro
2                          110 fwy and Olympic     Y                          12                        Encampents on Both Side of Olympic
                           7476 North Figueroa and
3                                                  Y                          15                        Encampments on both Sides
                           134
                           2900 West Broadway and
4                                                  Y                          8
                           2 fwy
5                          Hope and 10 fwy         Y                          16
                           fwy Overpass Arcadia
6                                                  Y                          15 to 20                  Encampments on both Sides
                           and Main

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)    Opening Date
Permanent Housing: Prop
                            S. Wall St.                  55                          Prop HHH                TBD                     11/20/2020
HHH
A Bridge Home               N. Main St.                  100                         ABH                     Within catchment area   7/1/2020
Interim Housing             Vignes St                    232                         Interim Housing         TBD                     3/1/2021
Interim Housing             Titta's Inn                  49                          Project Homekey         TBD                     1/1/2021
Interim Housing             Super  8  Alhambra           52                          Project Homekey         TBD                     1/1/2021


                                                                                                                                                     30
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 32 of 34 Page ID
                                                             #:3614


Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description       Target Encampment(s)   Opening Date
Interim Housing          Paloma St. (Phase II)                 70            Interim Housing   TBD                    TBD
                         York Blvd. -    Highland
Interim Housing                                                72            Pallet Shelters   TBD                    TBD
                         Park
Interim Housing          N. Figueroa                           75            Pallet Shelters   TBD                    TBD
Interim Housing          Arroyo Seco                          144            Pallet Shelters   TBD                    TBD
Interim Housing          S. Broadway                          TBD            TBD               TBD                    TBD
Rapid Rehousing/Shared
                         TBD                                  TBD            RRH Program       TBD                    TBD
Housing




                                                                                                                                     31
                            Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 33 of 34 Page ID
                                                              #:3615

                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District

Councilmember:             Joe Buscaino
Council District:          15

Size of District (square miles)                                                  32.1 sq mi
Unsheltered Homeless Population                                                  2377
Unsheltered Homeless Population within 500 feet of the Freeway                   194



Target Encampments
Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
Priority                   Location                Within 500' of Freeway (Y # of Residents             Description
1                          Lomita Blvd @ McCoy St. Y                             60-80
2                          San Pedro Post Office      N                          30-40
3                          535 Broad Avenue           N                          40-50
4                          F Street @ Banning         N                          40
                           Anaheim Bridge @
5                                                     N                          20
                           5points

Interventions in Development
List any projects that are currently in the pipeline in your district that will open by December 18, 2021.
Project Type                Location                     Capacity                    Description             Target Encampment(s)    Opening Date
A Bridge Home               N. Beacon Street             100                         Open                    Within catchment area   7/7/2020
A Bridge Home               Eubank Ave.                  100                         Open                    Within catchment area   7/7/2020
Interim Housing             S. Figueroa Place            75                          Pallet shelters                                 4/1/2021
Interim Housing             Normandie (b)                40                          motel acquisition                               4/1/15
Permanent Housing: Non-
                        E. 97th St.                   135                        Under Construction
Prop HHH - Affordable




                                                                                                                                                     32
                           Case 2:20-cv-02291-DOC-KES Document 204-2 Filed 01/15/21 Page 34 of 34 Page ID
                                                             #:3616


Permanent Housing: Non-
                        E. 101st St.               92                        In Development                               8/1/2021
Prop HHH - Affordable

Permanent Housing: Non-
                        S. Grape St.               80                        In Development                               9/30/2021
Prop HHH - Affordable
Safe Parking             S. Beacon St.             25                        Priority for cars                            TBD
Safe Parking             S. Hamilton Ave           25                        Priority for cars                            2/15/21

Proposed Additional Interventions
What other interventions do you want to consider for your Sheltering Plan?
Project Type             Proposed Location         Proposed Capacity         Description           Target Encampment(s)
Safe Parking             E. 116th Pl.              25                        Caltrans-owned
Rapid Rehousing/Shared                                                       in partnership with
                         various                   200
Housing                                                                      service providers




                                                                                                                                      33
